                             Case 3:18-cv-00220-ARS Document 44 Filed 09/25/19 Page 1 of 1



Local AO 450 (rev. 5/10)




                                              United States District Court
                                                       District of North Dakota

   Daniel Cvijanovich,

                           Plaintiff,
                                                                             JUDGMENT IN A CIVIL CASE
   vs.

   United States Secret Service,                                             Case No.       3:18-cv-220

                           Defendant.




              Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

      ✔ Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.
              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
      Pursuant to the Order filed on September 25, 2019, the Court finds the Secret Service met the requirements
of all claimed FOIA exemptions and need not disclose any further records. The Secret Service’s motion for
summary judgment, (Doc. 24), is GRANTED.




      September 25, 2019
Date: __________________                                                      ROBERT J. ANSLEY, CLERK OF COURT
                                                                                 /s/ Jackie Stewart, Deputy Clerk
                                                                             by:________________________________
